UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2438


JEFF CORR,

                Plaintiff - Appellant,

          v.

BUREAU OF THE PUBLIC DEBT, US Department of the Treasury,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Thomas E. Johnston,
District Judge. (6:11-cv-00865)


Submitted:   April 26, 2013                   Decided:   May 2, 2013


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeff Corr, Appellant Pro Se.         J. Christopher Krivonyak,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jeff Corr appeals the district court’s order accepting

in   part    and   rejecting       in    part     the     recommendation         of   the

magistrate      judge,    granting       the    Bureau    of     the    Public    Debt’s

motion    for   summary    judgment,       and     denying       Corr’s   motion      for

summary     judgment.      We     deny   the     Bureau    of    the    Public    Debt’s

motions to stay the briefing schedule and dismiss the appeal.

We   have    reviewed    the    record     and     find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Corr   v.    Bureau    of    the    Pub.     Debt,    No.   6:11-cv-00865

(S.D.W. Va. Sept. 26, 2012).                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                           2